Citation Nr: 1216212	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on March 15, 2010, is warranted.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left shoulder disorder, to include left pectoralis/trapezius/thromboid strain.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a stomach disorder.  

6.  Entitlement to service connection for a bilateral foot disorder.  

7.  Entitlement to service connection for a right ankle disorder.  

8.  Entitlement to service connection for an arachnoid cyst.  

9.  Entitlement to an initial compensable disability evaluation for a disability manifested by a loose body on the tip of the right olecranon prior to May 3, 2011, and in excess of 10 percent thereafter.  

10.  Entitlement to an initial compensable disability evaluation for residuals of a right second toe fracture.  

11.  Entitlement to an initial compensable disability evaluation for residuals of shrapnel wound to the face and head. 

12.  Entitlement to an initial compensable disability evaluation for residuals of shrapnel wound to the right arm.  

13.  Entitlement to an initial compensable disability evaluation for residuals of shrapnel wound to the front torso.  

14.  Entitlement to an initial compensable disability evaluation for chronic diarrhea.  

15.  Entitlement to an initial disability evaluation in excess of 10 percent for headache residuals of traumatic brain injury, prior to May 3, 2011, and in excess of 30 percent thereafter.  

16.  Entitlement to an initial disability evaluation higher than 10 percent for a right shoulder disability. 

17.  Entitlement to an initial disability evaluation higher than 20 percent for degenerative disc disease of the cervical spine.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 2007, including decorated combat service in Southwest Asia, and his decorations include the Bronze Star Medal with "V" device, a Combat Infantryman Badge and a Purple Heart Medal.  

This matter comes before the Board on appeal from June 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has previously come before the Board.  In March 2010, the Board denied service connection for a right hip disability and remanded the matters addressed at that time to the RO for additional development.  The case has been returned to the Board for further appellate review.  The Board notes that an August 2009 rating decision, associated with the claims file after the March 2010 Board remand, reflects service connection for a stomach disorder, a bilateral foot disorder, a right ankle disorder and an arachnoid cyst was denied and that the Veteran filed a notice of disagreement with the August 2009 rating decision in September 2009.  As such, the issues are listed as reflected above.  

The Board notes that a June 2006 rating decision shows service connection for headaches was granted as residual disability of a traumatic brain injury as reflected in the assignment of the disability evaluation under hyphenated Diagnostic Code (DC) 8045-8100.  As such, the issue of an increased disability evaluation for headaches listed above reflects the etiology of the headaches.  

In November 2011, John S. Berry, Attorney at Law, notified VA that he no longer represented the Veteran and requested that VA cancel power of attorney in that respect.  The Veteran was notified of this cancellation by letter dated in December 2011.  In a January 2012 letter from VA, the Veteran was provided notice of how to appoint a representative to represent him in this appeal.  To date, he has not responded and thus, is unrepresented in this appeal.  

In a December 2011 rating decision, the disability evaluation for migraine headaches was increased to 30 percent from May 3, 2011.  In addition, the evaluation of the right elbow disability manifested by a loose body in the tip of the olecranon was increased to 10 percent from May 3, 2011.  

The Board notes that the record reflects the Veteran is employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran's left shoulder, right hand, stomach bilateral foot disorder and right ankle disability claims are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Treatment records within VA control and pertinent to the Veteran's claim of entitlement to service connection for a right hip disability were not obtained and considered prior to the Board's March 15, 2010 decision, resulting in a denial of due process.  

2.  Bilateral hearing loss is attributable to service.  

3.  A loose body in the tip of the right olecranon results in pain limiting motion.  

4.  At no time during the appeal has the Veteran's status post 2nd right toe fracture manifested in objectively painful motion or a moderate right foot disability.  

5.  Residuals of a shrapnel wound to the face and head is not manifested by a scar with one characteristic of disfigurement or more, is not painful on examination, or unstable.  

6.  Residuals of a shrapnel wound to the right arm are not deep, unstable, or painful on examination, and does not cause limited motion.  

7.  Residual scarring of a shrapnel wound to the front torso is not deep, unstable, or painful on examination, and does not cause limited motion.  

8.  Chronic diarrhea is productive of no more than moderate symptomatology; more or less constant abdominal distress has not been shown.  

9.  Since April 1, 2007, the Veteran's headache residuals of traumatic brain injury are manifested by characteristic prostrating attacks occurring on average once a month throughout the appeal; however, the preponderance of the evidence shows that at no point during this appeal has the Veteran's headache residuals been productive of disability manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  

10.  Resolving all doubt in the Veteran's favor, right shoulder sprain more nearly approximates limitation of abduction at shoulder level on account of additional functional loss due to pain on repetitive use of that arm. 

11.  At time during the appeal has cervical spine degenerative disc disease manifested in forward flexion to 15 degrees or less or ankylosis of the entire cervical spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.  


CONCLUSIONS OF LAW

1.  Vacatur of the Board's March 15, 2010 decision as to the issue of entitlement to service connection for a right hip disability is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  

3.  The criteria for 10 percent disability evaluation for a loose body in the tip of the right olecranon have been met.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 4.1, 4.2, 4.59, 4.71a, DC 5206 (2011). 

4.  The criteria for an initial rating in excess of 0 percent for service-connected status post 2nd right toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.59, 4.7, 4.71a, DC 5284 (2011). 

5.  The criteria for entitlement to an initial compensable evaluation for residuals of a shrapnel wound to the face and head have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, 38 C.F.R. § 4.118, DCs 7800-7805 (as in effect prior to October 23, 2008).  

6.  The criteria for entitlement to an initial compensable evaluation for residuals of a shrapnel wound to the right arm have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, 38 C.F.R. § 4.118, DCs 7800-7805 (as in effect prior to October 23, 2008).  

7.  The criteria for entitlement to an initial compensable evaluation for residuals of a shrapnel wound to the front torso have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, 38 C.F.R. § 4.118, DCs 7800-7805 (as in effect prior to October 23, 2008).  

8.  The criteria for a 10 percent disability evaluation but no more have been met for chronic diarrhea.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.113, Diagnostic Code 7319 (2011). 

9.  Effective April 1, 2007, the criteria for a 30 percent disability evaluation, and no more, for headache residuals of traumatic brain injury have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8045-8100 (2011).  

10.  The criteria for an initial 20 percent disability evaluation for right shoulder sprain have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, DCs 5201-5010 (2011).  

11.  The criteria for an evaluation in excess of 20 percent cervical spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, DCs 5237-5242 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur 

On March 15, 2010, the Board issued a decision denying service connection for a right hip disability.  

As reflected in the December 2011 supplemental statement of the case, additional relevant VA treatment records dated from June 2007 to November 2011 were associated with the claims file, and which are pertinent to the appeal decided in the March 15, 2010 decision.  These records were not contained in the claims file at the time of the March 2010 Board decision which denied service connection for a right hip disability.  The VA outpatient treatment records are dated prior to the date on which the Board issued its decision, and VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).  

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  The Board's March 2010 decision was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate its March 2010 decision.  

Under 38 U.S.C.A. § 7252, only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above are considered de novo in the remand below.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  
Further, to the extent that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board remanded the Veteran's claim in March 2010 for additional VA treatment records to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination regarding his claims.  Additional treatment records have been associated with the claims file, and the Veteran was afforded VA medical examinations in May 2011 and November 2011.  

As such, the Board is thus satisfied that the RO has complied with the orders of the March 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal in regard to this issue, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Upon further review, the Board finds service connection for bilateral hearing loss is warranted.  

This appeal stems from the denial of service connection for bilateral hearing loss in a June 2007 rating decision.  The Veteran failed to report for a scheduled VA audio examination in May 2011 without good cause shown.  As such, the claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

The record establishes the Veteran was routinely exposed to hazardous noise during service, to include in association with combat during which he sustained a traumatic brain injury due to an explosion.  In a March 2002 statement, a medic stated that he treated the Veteran for injuries sustained in the explosion, to include a marked and sustained hearing loss.  Consistent with this statement is the report of audiologic evaluation during service in November 2005 showing a diagnosis of bilateral sensorineural hearing loss.  In addition, a June 2009 VA record notes a positive history of hearing loss and while the August 2009 VA audiologic examination report notes normal hearing, a speech recognition score of 92 percent was reported.  As noted above, for VA compensation purposes, impaired hearing is considered to be a disability or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the initial onset of bilateral sensorineural loss is documented during service and there is evidence of current hearing loss.  Thus, service connection for bilateral hearing loss is warranted.  

IV.  Higher Evaluations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

a.  Right Elbow

This matter stems from the 0 percent disability evaluation following the grant of service connection in a June 2007 rating decision for a loose body on the tip of the olecranon in the right elbow, and subsequently increased 10 percent from May 3, 2011, as reflected in a December 2011 rating decision.  The evaluation was assigned under DC 5206 pertaining to limitation of the forearm.  38 C.F.R. § 4.71a, DC 5206 (2011).  

Under Diagnostic Code 5206 limitation of forearm flexion of the major arm warrants a 10 percent evaluation when limited to 100 degrees, warrants a 20 percent evaluation when limited to 90 degrees, warrant a 30 percent evaluation when limited to 70 degrees, warrant a 40 percent evaluation when limited to 55 degrees, and warrant a 50 percent evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.  

The Board acknowledges the Veteran's statements and assertions that he experiences pain the right elbow.  The Board finds that the Veteran's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Having considered the evidence the Board finds that a 10 percent evaluation, but no more, is warranted throughout the appeal.  As reflected in the November 2011 VA examination report, the Veteran is right hand dominant.  The May 2011 VA examination report notes right elbow pain and the impression of x-ray examination was probable bone fragment within the joint space.  Pain demonstrated in the Veteran's right elbow is reason to assign a 10 percent rating, even though he did not show sufficient limitation of motion to otherwise warrant this rating.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§ 4.59, 4.71a, DC 5206 (2011).  Accordingly, a 10 percent rating, but no more, is granted.  

To the extent that interference with employment has been asserted, the May 2011 VA examination report notes no significant effects on the Veteran's occupation and no effects on activities of daily living.  Regardless, the 10 percent rating herein assigned throughout the appeal contemplates flare ups to include loss of time from exacerbations due to the right elbow disability.  38 C.F.R. § 4.1 (2011).  

A rating in excess of 10 percent is not warranted at any time during the appeal.  As noted, the Board accepts the Veteran has pain o motion.  The May 2011 VA examination report, however, shows right elbow flexion to 110 degrees, extension to 165 degrees, pronation to 65 degrees and supination to 60 degrees.  The examiner noted no objective evidence of crepitance, edema, effusion, instability, redness, heart, abnormal movement, guarding of movement, deformity, malalignment or bony joint enlargement.  In addition, no additional limitation of motion was reported after repetitive motion and no joint ankylosis was noted.  Thus, the loose body in the tip of the right olecranon does not manifest in actual or the functional equivalent of motion limited to 90 degrees or less or extension limited to 75 degrees or more.  Consequently, the criteria for a higher rating under DCs 5205, 5206 or 5207 is not warranted.  In addition, based on the objective findings, the Board finds that forearm flexion is not limited to 100 degrees and extension to 45 degrees, and thus a higher evaluation is not warranted under DC 5208.  Further, there is no clinical evidence of impairment of the flail joint to warrant a higher evaluation under DC 5209.  

In reaching a determination that a rating in excess of 0 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign an evaluation higher than the 10 percent assigned herein throughout the appeal.  

The evidence is in favor of a 10 percent evaluation, but no higher, throughout the appeal for a loose body in the tip of the olecranon of the right elbow.  Consequently, and to that extent, the benefit sought on appeal is granted.  

b.  Right Second Toe

This matter stems from the 0 percent disability evaluation following the grant of service connection in a June 2007 rating decision for residuals of a right second toe fracture.  Initially, the Board notes that following the Board's March 2010 remand, the Veteran was afforded a VA examination in May 2011 and it was noted that the Veteran declined physical examination of the feet.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a) (2011).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011) (emphasis added).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  Dissatisfaction with an initial rating is part of the original claim while a claim for an increased rating is a new claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569.  

In that the Veteran has declined VA examination in regard to the 2nd right toe, evidence expected from such an examination which might have been material to the outcome of the claim cannot be considered, including such evidence as any functional effects, if any, caused by the status post 2nd right toe fracture.  Accordingly, as the Veteran declined VA examination, which in this case is tantamount to a failure to report for an examination scheduled in conjunction with an original compensation claim without good cause for such, the Board will evaluate his disability based on the evidence of record. 

A 0 percent evaluation was assigned for the right second toe disability under DC 5284 pertaining to foot injuries.  38 C.F.R. §38 C.F.R. 4.71a, DC 5284 (2011).  

Under DC 5284 moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals of foot injuries.  A 30 percent evaluation requires severe residuals.  Actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Note following DC 5284 (2011).  

A May 2007 VA examination report notes the Veteran's history of having sustained a fracture of the 2nd right toe when ammunition fell off of a truck and onto his right foot, and while the course since onset was noted to be intermittent with remissions, and prior treatment was reported to include wrapping the toe, examination was reported to be normal and no residuals were noted.  In addition, and although a July 2009 VA treatment record reflects foot pain exacerbated by running, and the May 2011 VA report of examination reflects a history of painful feet with x-ray examination for such in November 2007, gait was reported to be normal in May 2011 and no acute findings were noted on x-ray examination in November 2007.  The Board notes that the July 2009 VA record attributes foot pain to forefoot supination and improper shoe fit, not the old fracture of the right second toe.  

As noted, the Veteran is competent to report his symptoms.  In this case, however, the Board has accorded greater probative value to the objective findings and opinions in regard to the severity of the service-connected status post fracture of the 2nd right toe.  The Board notes that while it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating, the VA examiners who have medical expertise in this regard have not attributed complaints of pain in the right foot to the service-connected status post fracture of the 2nd right toe.  

In reaching a determination that a rating in excess of 0 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

c.  Shrapnel Wound to the Face and Head

This matter stems from the 0 percent disability evaluation following the grant of service connection for residuals of shrapnel wound to the face and head in June 2007.  The evaluation was assigned under DC 7800 (2011).  38 C.F.R. § 4.118, DC 7800.  The Board finds that a compensable disability evaluation is not warranted at any time during the appeal.  

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim, which instead was received by VA in April 2007, before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

Prior to October 2008, under DC 7800, a 10 percent evaluation was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

Prior to October 2008, DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.  

The May 2007 VA examination report further notes a linear well-healed superficial scar in the outer third of the left eyebrow measuring 20 x 1 mm in size, and the examiner reported no tenderness and no skin breakdown of the scar.  The examiner further reported no visible scars in the scalp or in the left corner of the mouth, and consistent with the May 2007 findings are the findings on VA examination in November 2011, to include no pertinent physical findings in regard to any scar and no scar of the head face or neck resulting in limitation of function or disfigurement of the head face or neck impacting the Veteran's ability to work.  Thus, a higher rating is not warranted under DC 7800.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The preponderance of the evidence is against an evaluation in excess of 0 percent for residuals of a shrapnel wound to the head and face.  Consequently, the benefits sought on appeal are denied.  

d.  Residuals of Right Arm Shrapnel Wound

An initial 0 percent disability evaluation has been assigned for residuals of a shrapnel wound to the right arm under DC 7802-5303.  38 C.F.R. § 4.118, DC 7802 pertaining to scars.  An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Archer v. Principi, 3 Vet. App. 433 (1992).  

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim, which instead was received by VA in April 2007, before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

Prior to October 2008, under DC 7800, a 10 percent evaluation was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

Prior to October 2008, DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

The evidence does not establish that a right arm scar is deep, unstable, painful on examination, or causes limited motion.  As such, an increased rating is not warranted under the DCs relating to scars.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2007).  

The May 2007 VA examination report notes a linear well-healed, superficial scar on the right arm measuring 62 x 3 mm in size.  The examiner reported no tenderness about the scar and no skin breakdown.  Consistent with May 2007 findings are the findings on VA examination in November 2011, the report of which notes a right forearm scar measuring 5.5 cm, and that it is not superficial and not deep.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent disabling for head injury, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

e.  Residuals of a Shrapnel Wound to Front Torso

This matter stems from the 0 percent disability evaluation following the grant of service connection in for residuals of shrapnel wound to the front torso.  The evaluation was assigned under DCs 7802-5319 (2011).  An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Archer v. Principi, 3 Vet. App. 433 (1992).  

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  Because, however, these changes were expressly made applicable only to claims filed on or after this effective date, they do not apply to the Veteran's pending claim, which instead was received by VA before in April 2007 before these regulatory changes.  See also 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

Prior to October 2008, under DC 7800, a 10 percent evaluation was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.  The highest evaluation of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

Prior to October 2008, DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Prior to October 2008, DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Prior to October 2008, DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

The May 2007 VA examination report noted that in general, the Veteran's scars were well healed and superficial, and no scar on the trunk was noted to be seen on inspection on VA examination in November 2011.  Thus, the November 2011 examiner reported that a torso scar was neither painful nor unstable and did not cause limitation of motion.  In this case, the competent objective evidence does not establish that front torso scar is deep, unstable, painful on examination, or causes limited motion.  As such, an increased rating is not warranted under the DCs relating to scars.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2007).  

The Board notes that under DC 5319, which rates injury to Muscle Group XIX, the muscle group supporting and compressing the abdominal wall and thorax, and controls flexion and lateral motions of the spine, and synergists in strong downward movements of the arm, a 10 percent evaluation is assigned for a moderate disability; a 30 percent disability evaluation is warranted for a moderately severe disability; and a 50 percent evaluation is provided for a severe disability.  38 C.F.R. § 4.73, DC 5319.  The November 2011 VA examiner reported no pertinent physical findings, complications, conditions, signs and/or symptoms such as muscle or nerve damage associated with a front torso scar.  As noted, a scar was not seen on inspection.  Thus, a higher rating is not warranted under DC 5319.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  The preponderance of the evidence is against an evaluation in excess of 0 percent for residuals of a front torso scar.  Consequently, the benefits sought on appeal are denied.  

f.  Chronic Diarrhea

This matter stems from the 0 percent disability evaluation following the grant of service connection for chronic diarrhea.  The evaluation was assigned under DC 7319 pertaining to irritable bowel syndrome.  38 C.F.R. § 4.114, DC 7319 (2011).  

Under DC 7319, a noncompensable evaluation is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Having considered the evidence the Board finds that a 10 percent rating, but no more, is warranted for chronic diarrhea throughout the appeal.  The May 2010 VA examination report notes loose stools after every meal, medication taken twice per day for months, and a poor response to treatment.  A February 2010 esophogastroduodenoscopy (EGD) was noted to show gastritis and complaints of 5-6 diarrhea stools were reported in July 2009.  The May 2010 VA examination report further notes a rare H. Pylori organism on immunostain in association with a stomach biopsy.  Thus, the Board finds the disability picture due to chronic diarrhea more nearly approximates the criteria for a 10 percent evaluation, but no more.  

A rating in excess of 10 percent is not warranted at any time during the appeal.  The Veteran is competent to report his symptoms.  The May 2007 VA examination report reflects a normal inspection of the abdomen/gastrointestinal tract and normal bowel sounds were noted and no effect on usual daily activities was noted.  The May 2010 VA examination report notes no episode of abdominal colic, nausea or vomiting, no abdominal tenderness and a stomach biopsy was noted to show minimal chronic inactive gastritis.  No evidence of goblet cell intestinal metaplasia, dysplasia, or malignancy was noted on esophagus biopsy, and a terminal ileum biopsy showed small intestinal mucosas with no significant diagnostic abnormalities.  In addition, and while fragments of colonic mucosa with focal reactive/reparative changes were noted on colon biopsy, no evidence of active colitis, dysplasia or malignancy was reported.  In addition, no effects on activities of daily living were noted.  

To the extent that interference with employment has been asserted, the May 2010 VA examination report notes that the Veteran is employed on a full-time basis and no significant occupational effects due to chronic diarrhea were reported.  Regardless, the 10 percent evaluation assigned herein for chronic diarrhea under DC 7319 contemplates impairment in earning capacity, including loss of time from exacerbations due to chronic diarrhea.  38 C.F.R. § 4.1.  

In reaching a determination that a rating in excess of 0 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

In this case, the VA examiners who have medical expertise have reported findings establishing that chronic diarrhea is productive of no more than moderate symptomatology.  More or less constant abdominal distress has not been shown.  

The evidence in favor a 10 percent evaluation but no higher.  Consequently, and to that extent the benefits sought on appeal are granted.  

g.  Migraine

The appeal in regard to the evaluation of migraine headaches stems from the original 0 percent evaluation assigned at the time service connection was granted in a June 2007 rating decision.  Upon further review, the Board notes that while the October 2008 statement of the case reflects a 10 percent evaluation was assigned for migraine headaches, both the June 2007 notice of the rating decision and a subsequent July 2007 rating decision reflect a 0 percent evaluation was in effect for migraines.  Regardless, a December 2011 rating decision reflects that the disability evaluation for migraine headaches was increased to 30 percent, and while the 30 percent evaluation was effective from May 3, 2011, the Board finds that a 30 percent evaluation is warranted throughout the entire appeal period.  

The record reflects that the Veteran's headaches are a residual of traumatic brain injury (TBI) during service, as reflected in the evaluation under hyphenated DC 8045-8100.  DC 8045 pertains to residuals of TBI and DC 8100 pertains to migraine headaches.  38 C.F.R. § 4.124a, DC 8045, 8100.  The Veteran's headaches are currently rated under DC 8100.  Pursuant to this code, a 50 percent evaluation requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  

A June 2007 VA treatment record notes photophobia and a December 2007 record notes persistent almost daily headaches.  In addition, the May 2007 VA examination report upon which the increase to 30 percent was based disclosed headaches on a weekly basis with symptoms to include aura or visual disturbance and nausea.  This 2007 evidence is not dissimilar from the 2011 VA examination disclosing weekly headaches with symptoms to include aura or visual disturbance and nausea, with notation of no change in the intensity, duration or frequency of the headaches.  Thus, the Board finds that there has been no significant change in the degree of impairment due to headaches throughout the appeal.  The evidence is in favor of a 30 percent rating for headache residuals of TBI throughout the appeal.  

The Board further finds that entitlement to a higher rating of 50 percent is not warranted at any point during this appeal.  In this regard, the May 2011 VA examiner reported that less than half of the Veteran's headaches are prostrating and while it was noted that the Veteran had difficulty following instructions and decreased concentration secondary to painful headaches, at times during work, such does not establish severe economic inadaptability due to headaches.  Rather, both the May 2007 and May 2011 VA examination reports reflect that the Veteran is employed on a full-time basis.  The Board notes that while March 2002 correspondence from a fellow service member who served as a medic and noted having witnessed and treated the Veteran's injury states that the Veteran's headaches had been debilitating, the Board has accorded more probative value to the VA opinions.  In this regard, in addition to having examined the Veteran, the VA examiners reviewed the claims file and reported current findings, and the May 2011 opinion is accompanied by a complete rationale based on objective findings and reliable principles.   

In reaching a determination that a rating in excess of 0 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

In summary, the record shows that the Veteran is currently employed on a full-time basis and in light of the lay and medical evidence, the preponderance of the evidence is against a finding that this condition is manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  

The evidence is in favor of a 30 percent evaluation, but no higher, for headache residuals of a TBI.  Consequently, and to that extent, the benefit sought on appeal is granted.  

h.  Right Shoulder Sprain

This matter stems from the 10 percent disability evaluation following the grant of service connection for right shoulder sprain and possible rotator cuff tearing.  The evaluation was assigned under 38 C.F.R. § 4.71a, DCs 5201-5010.  DC 5201 pertains to limitation of motion of the arm and DC 5010 pertains to arthritis.  An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Archer v. Principi, 3 Vet. App. 433 (1992).  

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  

The Board finds that a 20 percent evaluation is warranted throughout the appeal.  As reflected in the November 2011 VA examination report, the Veteran is right hand dominant.  The May 2007 VA examination report shows his right shoulder abduction from 0 to 120 degrees and painful motion beginning at 120 degrees and ending at 170 degrees.  The November 2011 VA examination report notes right shoulder flexion ended at 145 degrees and abduction ended at 115 degrees.  Thus, the Board finds that the degree of impairment more nearly approximates the criteria for a 20 percent evaluation under DC 5201.  The Board notes that DC 5201 does not on its face require that the limitation of motion be manifested or more nearly approximated in all planes of motion, and the less restrictive interpretation would permit the use of any plane of the motion for the arm listed in 38 C.F.R. § 4.71.  This ambiguity in the regulation is construed to favor the Veteran.  See Mariano v. Principi, 17 Vet. App. at 317-18.  Thus, a 20 percent rating for the Veteran's right shoulder sprain is warranted throughout the appeal.  

A rating in excess of 20 percent is not warranted at any time during the appeal.  The Board notes a 20 percent evaluation is the maximum evaluation under DC 5010.  In addition, the competent, probative evidence establishes that the right shoulder/arm is not limited to midway between the side and shoulder level or to 25 degrees from the side.  Thus, a higher evaluation is not warranted under DC 5201.  

Even in consideration of any additional function impairment, the Board finds that a rating in excess of the 20 percent rating herein assigned is not warranted.  The Board accepts that the Veteran has symptoms to include pain.  The May 2007 VA examination report shows right shoulder flexion from 0 to 180 degrees with no pain on motion reported.  

The May 2011 VA examination report notes no right shoulder giving way, instability, weakness, incoordination, decreases speed of joint motion or episodes of dislocation or subluxation.  In addition, no deformity was noted while tenderness was noted, there were no locking episodes, no effusion, and no flare-ups of joint disease.  In addition the examiner reported no objective evidence of edema, effusion, instability, tenderness, redness, heat abnormal movement, guarding of movement, deformity, malalignment, bony joint enlargement or pain at rest or weakness.  

The November 2011 VA examination report notes no additional limitation of motion of the right shoulder and arm following repetitive use testing, no localized tenderness or pain on and right shoulder strength was 5/5.  Hawkins' impingement test was negative, empty-can test was negative, external rotation/infraspinatur strength test was negative and lift-off subscapularis test was negative.  In addition, the report of examination notes no mechanical symptoms, no history of recurrent dislocation of the glenohumeral joint and crank apprehension and relocation test was noted to be negative.  No AC joint condition or any other impairment of the clavicle sepaulat was reported and no tender on palpation of the ac joint was noted.  Cross-body adduction test was negative.  No joint replacement or other surgical procedures were noted.  

To the extent that interference with employment due to the right shoulder disability has been asserted, the November 2011 VA examiner reported that the Veteran's right shoulder condition does not impact his ability to work.  Regardless, the 20 percent evaluation assigned herein for right shoulder sprain, under DC 5201 contemplates impairment in earning capacity, including loss of time from exacerbations due to the right shoulder disability.  38 C.F.R. § 4.1.  

Moreover, the evidence shows no findings of ankylosis, fibrous union, nonunion or a flail right shoulder joint.  Based on the foregoing, the Board finds a higher evaluation is not warranted under DC 5200 as the abduction is not limited to 60 degrees or less and the evidence does not establish impairment of the humerus that would warrant a higher rating under Diagnostic Code 5202.  Hence, the Veteran's right shoulder sprain is most appropriately rated at 20 percent disabling under Diagnostic Code 5201.  

In reaching a determination that an evaluation of the 20 percent rating assigned herein is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The evidence is in favor of a 20 percent rating for right shoulder sprain, and no more.  Consequently, and to that extent, the benefits sought on appeal are granted.  

i.  Cervical Spine Degenerative Disc Disease

This matter stems from the 20 percent disability evaluation following the grant of service connection for cervical spine degenerative disc disease.  The evaluation was assigned under 38 C.F.R. § 4.71a, DC 5243.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to DCs 5235 to 5243 unless the disability rated under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

5) 50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and 

6) 100 percent-Unfavorable ankylosis of the entire spine. 

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The Board finds that a higher evaluation is not warranted based on incapacitating episodes.  The examination reports do not reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and the November 2011 VA examination report specifically notes no incapacitating episodes.  There is no objective evidence that bed rest has been prescribed by a physician for the service-connected cervical spine degenerative disc disease.  The Board notes that time 7 to 10 days lost from work during the past 12-month period was noted to be due to doctor visits.  Regardless, the 20 percent rating assigned contemplates flare ups to include loss of time from exacerbations due to the cervical spine degenerative disc disease.  38 C.F.R. § 4.1 (2011).  Thus, a higher rating is not warranted under DC 5243.  

In addition, the competent, probative evidence establishes that a higher rating is not warranted under DC 5237.  The May 2007 VA examination report notes cervical spine flexion from 0 to 40 degrees, and in addition to flexion to 40 degrees, the November 2011 VA examiner reported no evidence of cervical spine ankylosis.  Thus, a higher evaluation is not warranted under DC 5237.  

It is not disputed that the Veteran has pain on motion, but the Board finds that the 20 percent disability rating assigned adequately compensates the Veteran for his pain and functional loss due to cervical spine degenerative disc disease in this case.  The May 2007 VA examination report notes no additional functional impairment with repetitive motion, and the November 2011 VA examination report notes normal posture, head position and symmetry in appearance, with no additional limitation of motion after repetitive motion.  The Board notes that while neck pain was noted to limit the ability to do prolonged lifting of heavy objects and participation in recreational sports, such does not establish actual or the functional equivalent of forward flexion of the cervical spine to 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  

The Board further finds that a separate evaluation for neurologic abnormalities is not warranted.  The May 2011 VA examination report reflects no history of urinary incontinence , urgency, or retention requiring catheritization and service connection is in effect for chronic diarrhea.  In addition, the May 2007 VA examination report notes normal coordination, and no motor or sensory loss.  Deep tendon reflexes were 2+ and Babinski sign was negative.  The May 2011 VA examination report notes that the Veteran denied radiating pain and while complaints to include weakness were noted, the objective findings reported include no cervical spine atrophy or weakness and normal sensory examination.  Muscle tone was normal and no muscle atrophy was reported.  Thus, the Board finds that the competent evidence establishes that a separate evaluation for neurologic impairment is not warranted. 

In determining that a rating in excess of 20 percent is not warranted at any time during the appeal, the Board has accorded greater probative value to the competent medical opinions in regard to the degree of impairment due to cervical spine degenerative disc disease.  The examiners reviewed the claims file and provided detailed reports based on objective findings and reliable principles, and the opinions are supported by treatment records. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 20 percent. 

The preponderance of the evidence is against a rating in excess of 20 percent for cervical strain.  Consequently, the benefits sought on appeal are denied.  

V.  Extraschedular Consideration

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The disabilities are productive of symptoms contemplated in the applicable rating criteria corresponding with the frequency and severity of the conditions.  The May 2007 VA examination report notes no history of hospitalization, and the May 2011 VA examination report notes no history of hospitalization in regard to a neurologic disorder, a right elbow disorder or a right shoulder disorder, and the evidence reflects that the Veteran has been employed on a full-time basis throughout the appeal period.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and having considered all of the Veteran's service-connected disabilities, the Board finds the evidence does not establish any unusual or exceptional circumstances, such as marked interference with employment.  Thus, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.  


ORDER

The Board's March 15, 2010 decision which denied service connection for a right hip disability is hereby vacated.  

Service connection for bilateral hearing loss is granted.  

A 10 percent evaluation for a loose body on the tip of the right olecranon is warranted throughout the appeal, subject to governing criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 10 percent for a loose body on the tip of the olecranon in the right elbow is denied.  

A compensable evaluation for status post 2nd right toe fracture is denied.  

A compensable evaluation for residuals of a shrapnel wound to the face and head is denied.  

A compensable evaluation for residuals of a shrapnel wound to the right arm is denied.  

A compensable evaluation for residuals of a shrapnel wound to the front torso is denied.  

A 10 percent evaluation for chronic diarrhea is granted, subject to governing criteria applicable to the payment of monetary benefits.  

Effective April 1, 2007, a 30 percent rating for migraine headaches, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 30 percent for migraine headaches is denied.

A 20 percent evaluation for right shoulder sprain with possible rotator cuff tearing is granted, subject to governing criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 20 percent for cervical spine degenerative disc disease is denied.  


REMAND

As noted above, additional VA treatment records pertinent to the issue of entitlement to service connection for a right hip disorder were associated with the claims file after the issuance of the Board's March 2010 decision.  These records must initially be considered by the AOJ.  Thus, the Board has no discretion and must remand the issue.  

In addition, the Veteran competently and credibly reports having left shoulder problems since service, and indeed, as noted in the March 2010 remand, the service treatment records show that he received care for this condition on several occasions.  Consistent with the Board's remand instructions, in November 2011, he was afforded a VA examination, the report of which shows that he complained of having moderate to severe flare-ups several times a day.  Further, clinical findings reflect that he had limitation of both flexion and abduction.  The diagnosis, however, was "spasm of muscle Resolved."  In light of the apparent inconsistency between the findings and diagnosis contained in the November 2011 VA examination report.

Further, as noted above, the Veteran served in Southwest Asia.  Although he has not asserted service connection for left shoulder disability based on his service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

The Board notes that service connection was denied for a stomach disorder, a bilateral foot disorder, a right ankle disorder and an arachnoid cyst in an August 2009 rating decision.  In September 2009, the Veteran filed a notice of disagreement with the August 2009 rating decision.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claims of entitlement to service connection for stomach disorder, a bilateral foot disorder, a right ankle disorder or an arachnoid cyst.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Obtain VA treatment records pertaining to the Veteran to include from the Salisbury - W.G. (Bill) Hefner VAMC, as well as any other outstanding VA treatment records.  In addition, after obtaining the necessary authorization forms from the Veteran, the RO should obtain any other pertinent records identified by the Veteran and associate them with claims file.  

3.  Thereafter, send the Veteran's claims folder to the examiner who conducted the November 2011 VA examiner, or if the examiner is no longer available, a suitable replacement, to request that an addendum to the report be prepared explaining whether the Veteran has a left shoulder disability in light of the clinical findings set forth in the VA examination report and the Veteran's competent report as to his left shoulder symptoms.

If the examiner determines that the Veteran does not have a left shoulder disability, the examiner must state whether the Veteran's complaints and the impairment noted in the November 2011 VA examination report can be attributed to a known clinical diagnosis.

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, who must acknowledge and discuss the Veteran's competent lay report regarding the onset of the disability.  

The rationale for any opinion expressed should be provided in a legible report.

4.  After undertaking any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a right hip disability.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

4.  Issue the Veteran an SOC as to his claims seeking service connection for a stomach disorder, a bilateral foot disorder, a right ankle disorder and an arachnoid cyst, to include notification of the need to timely file a substantive appeal to perfect his appeal on those issues.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


